--------------------------------------------------------------------------------

Exhibit 10.1


EMPLOYMENT AGREEMENT




This is an Employment Agreement entered into between TurboChef Technologies,
Inc., a Delaware corporation, or “TurboChef”, and Joe McGrain, or “Executive”,
the terms and conditions of which are as follows:


§ 1.   TERM OF EMPLOYMENT


Subject to the terms and conditions set forth in this Employment Agreement,
TurboChef agrees to employ Executive and Executive agrees to be employed by
TurboChef for an initial term of two years, starting on April 25, 2005 and
ending on the second anniversary of such date; provided, however, this initial
two-year term automatically shall extend for one additional year on such second
anniversary date and on each subsequent anniversary of such date unless
TurboChef or Executive notifies the other pursuant to § 6(a) that no such
extension will be effected at least six months before such anniversary date. The
date described in this § 1 on which Executive starts his employment with
TurboChef shall be referred to in this Employment Agreement as the “Starting
Date”. The employment term described in this § 1 shall be referred to in this
Employment Agreement as the “Term”. Executive’s primary location of employment
shall be at Newport Beach, California.


§ 2.          POSITION AND DUTIES AND RESPONSIBILITIES


(a)    Position. Executive shall be Vice President of TurboChef and President,
Residential Division, of TurboChef.


(b)    Duties and Responsibilities. Executive’s duties and responsibilities
shall be those normally associated with Executive’s position as a vice president
of a corporation responsible for a product line division plus any additional
duties and responsibilities that TurboChef’s Board of Directors, Chairman or
Chief Executive Officer from time to time may assign orally or in writing to
Executive. Executive shall report to TurboChef’s Chief Executive Officer and
shall have such powers as may be delegated to him by such board or officer.
Executive shall undertake to perform all Executive’s duties and responsibilities
for TurboChef in good faith and on a full-time basis and shall at all times act
in the course of Executive’s employment under this Employment Agreement in the
best interest of TurboChef.


§ 3.          COMPENSATION AND BENEFITS


(a)    Base Salary. Executive’s initial base salary shall be $200,000.00 per
year, which base salary shall be payable in accordance with TurboChef’s standard
payroll practices and policies for executives (but not less frequently than
monthly) and shall be subject to such withholdings as required by law or as
otherwise permissible under such practices or policies. Executive’s base salary
shall be subject to periodic adjustments as determined by the Compensation
Committee of TurboChef’s Board of Directors.



- 1 -

--------------------------------------------------------------------------------







(b)    Bonus. Executive during the Term shall be eligible to receive an annual
bonus at the discretion of the Chairman and Chief Executive Officer based upon
performance and achievement of key Company objectives in an amount of up to
forty percent (40%) of Executive’s base salary.


(c)    Employee Benefit Plans. Executive shall be eligible to participate in the
employee benefit plans, programs and policies maintained by TurboChef for
similarly situated executives in accordance with the terms and conditions to
participate in such plans, programs and policies as in effect from time to time.


(d)    Option Grants. All options to purchase shares of the common stock of
TurboChef (“TurboChef Stock”) that TurboChef grants to Executive shall vest over
thirty six months in twelve equal quarterly installments of 8-1/3% on the
calendar date of the grant in the third, sixth, ninth and twelfth months
following the grant date and following each of the next two anniversaries of the
grant date.


(e)    Vacation. Executive shall accrue four weeks of vacation during each
successive one year period in the Term, which vacation time shall be taken at
such time or times in each such one year period so as not to materially and
adversely interfere with the business of TurboChef. Executive shall not have the
right to carry over unused vacation from any such one year period to any other
such one year period nor to receive additional compensation in lieu of taking
Executive’s vacation time.


(f)    Expenses. TurboChef shall reimburse Executive for, or pay directly, all
reasonable business expenses incurred by Executive at the request of, or on
behalf of, TurboChef in the performance of Executive’s duties under this
Employment Agreement, provided that Executive incurs and accounts for such
expenses in accordance with all of the policies and directives of TurboChef as
in effect from time to time. Business expenses reimbursable hereunder shall be
referred to in this Employment Agreement as “Business Expenses.”


§ 4.          TERMINATION OF EMPLOYMENT


(a)    Termination By TurboChef Other Than For Cause Or Disability Or By
Executive For Good Reason.



 
(1)
TurboChef shall have the right to terminate Executive’s employment at any time,
and Executive shall have the right to resign at any time. However, a notice
under § 1 that no extension of Executive’s Term will be effected shall not
constitute a termination of Executive’s employment by TurboChef or a resignation
by Executive. If either TurboChef or Executive elects to give such notice,
TurboChef’s only obligation to Executive under this Employment Agreement after
the expiration of the Term shall be to pay Executive’s earned but unpaid salary
and benefits then in effect under § 3(a), if any, until the date the Term
expired.


- 2 -

--------------------------------------------------------------------------------








 
(2)
If TurboChef terminates Executive’s employment other than for Cause or
Disability or Executive resigns for Good Reason, TurboChef shall (in lieu of any
other severance benefits under any of TurboChef’s employee benefit plans,
programs or policies) pay Executive within five days (or at TurboChef’s
discretion over a number of pay periods as if salary continues) an amount equal
to one half times Executive's base annual salary in effect either immediately
before Executive’s termination of employment or on the first day of the Term,
whichever is greater, and TurboChef thereafter shall make any “Gross-Up Payment”
called for under § 4(f) to Executive. Such payment shall be made when such
excise tax is determined to be payable. Executive waives Executive’s rights, if
any, to have such payment taken into account in computing any other benefits
payable to, or on behalf of, Executive by TurboChef. In addition, all
outstanding stock options shall immediately vest and become exercisable, and the
agreements or certificates representing such options shall be deemed amended as
necessary to permit such accelerated vesting.



(b)    Termination By TurboChef For Cause or By Executive Other Than For Good
Reason.



 
(1)
TurboChef shall have the right to terminate Executive’s employment at any time
for Cause, and Executive shall have the right to resign at any time other than
for Good Reason.




 
(2)
If TurboChef terminates Executive’s employment for Cause or Executive resigns
other than for Good Reason, TurboChef’s only obligation to Executive under this
Employment Agreement shall be to pay Executive’s earned but unpaid base salary
and benefits up to the date Executive’s employment terminates. Furthermore, if
terminated for Cause, Executive shall forfeit any amount of a bonus that may
have been earned in the year of termination and Executive’s right to exercise
any outstanding options to purchase common stock of TurboChef.



(c)    Cause. The term “Cause” as used in this Employment Agreement means



 
(1)
Executive has engaged in conduct which in the judgment of TurboChef’s Board of
Directors constitutes gross negligence, gross misconduct or gross neglect in the
performance of Executive’s duties and responsibilities under this Employment
Agreement, including conduct resulting or intending to result directly or
indirectly in gain or personal enrichment for Executive at TurboChef’s expense;


- 3 -

--------------------------------------------------------------------------------








 
(2)
Executive has been convicted of a felony for fraud, embezzlement or theft; or




 
(3)
Executive has engaged in a breach of any provision of this Employment Agreement
which Executive has failed to cure within thirty days after Executive has notice
of such breach from TurboChef’s Board of Directors; provided, however,




 
(4)
No “Cause” shall exist under this Employment Agreement unless (i) Executive has
been provided a detailed, written statement of the basis for TurboChef’s belief
that “Cause” exists and an opportunity to meet with TurboChef’s Board of
Directors (together with Executive’s counsel (if Executive chooses to have
Executive’s counsel present at such meeting)) after Executive has had a
reasonable period in which to review such statement and (ii) TurboChef’s Board
of Directors determines (after such meeting, if Executive meets with TurboChef’s
Board of Directors) reasonably and in good faith and by the affirmative vote of
not less than a majority of the members of TurboChef’s Board of Directors then
in office at a meeting called and held for such purpose that “Cause” does exist
under this Employment Agreement.



(d)    Good Reason. The term “Good Reason” means, in the absence of Executive’s
specific agreement thereto,



 
(1)
Any material reduction in Executive’s base salary;




 
(2)
A material reduction in Executive's job functions, duties or responsibilities;




 
(3)
Any material breach of any of the terms of this Employment Agreement by
TurboChef;



provided, however, no Good Reason shall exist unless (i) Executive gives
TurboChef a detailed, written statement of the basis for Executive’s belief that
Good Reason exists and gives TurboChef a fifteen day period after the delivery
of such statement to cure the basis for such belief and (ii) Executive actually
submits Executive’s resignation to TurboChef’s Board of Directors during the
sixty day period which begins immediately after the end of such fifteen day
period if Executive reasonably and in good faith determines that Good Reason
continues to exist after the end of such fifteen day period.

- 4 -

--------------------------------------------------------------------------------





(e)    Termination for Disability or Death.



 
(1)
TurboChef shall have the right to terminate Executive’s employment on or after
the date Executive has a Disability, and Executive’s employment shall terminate
at Executive’s death.




 
(2)
If Executive’s employment terminates under this § 4(e), TurboChef’s only
obligation under this Employment Agreement shall be to pay Executive or, if
Executive dies, Executive’s estate any earned but unpaid base salary, benefits
and bonus then in effect under § 3(a) and non-reimbursed Business Expenses
through the date Executive’s employment terminates.



The term “Disability” as used in this Employment Agreement means the suffering
by Executive for at least a 180 consecutive day period of a physical or mental
condition resulting from bodily injury, disease, or mental disorder which
renders Executive incapable of continuing even with reasonable accommodation to
perform the essential functions of Executive’s job. TurboChef’s Board of
Directors shall determine whether Executive has a Disability. If Executive
disputes such determination, the issue shall be submitted to a panel consisting
of three physicians who specialize in the physical or mental condition from
which Executive suffers, one appointed and paid by TurboChef, one appointed and
paid by Executive and the third appointed by these two physicians and paid
one-half by TurboChef and one-half by Executive. The determination as to whether
Executive has a Disability shall be made by such panel and shall be binding on
TurboChef and on Executive.


(f)    Change in Control. If there is a “Change in Control”, Executive’s right
to exercise all outstanding stock options which have been granted to Executive
by TurboChef shall immediately become 100% vested and, further, Executive shall
have the right in Executive’s sole discretion upon two weeks advance written
notice to resign Executive’s employment as of any date within the six month
period immediately following the date of such Change in Control, in which event
TurboChef shall pay to Executive within five days after the date of the
termination of Executive’s employment (or at TurboChef’s discretion over a
number of pay periods as if salary continues) an amount equal to one-half times
Executive's base annual salary in effect either immediately before Executive’s
termination of employment or on the first day of the Term, whichever is greater.
TurboChef thereafter shall make any “Gross-Up Payment” called for under this
§ 4(f) to Executive when such excise tax is determined to be payable. Executive
waives Executive’s right, if any, to have any and all such options (to the
extent an exercise right is accelerated under this § 4(f)) and payments taken
into account in computing any other benefits payable to, or on behalf of,
Executive by TurboChef. Notwithstanding anything to the contrary in the
foregoing, if in connection with a Change of Control, holders of Common Stock of
TurboChef receive in exchange for their shares cash, other securities or a
combination thereof, then TurboChef may require that Executive accept in
exchange for Executive’s stock options comparable consideration for the net
value of Executive’s stock options as if they had been immediately exercised.

- 5 -

--------------------------------------------------------------------------------







The term “Change in Control” as used in this Employment Agreement means:



 
(1)
The acquisition at any time by any person, entity or “group” within the meaning
of Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(excluding, for this purpose, TurboChef, its affiliates, or any employee benefit
plan of TurboChef or any of its affiliates) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under such securities law) of more than fifty
percent of either the then outstanding shares of common stock of TurboChef or of
the combined voting power of TurboChef’s then outstanding voting securities or
any such acquisition of more than fifty percent of either such common stock or
voting securities of TurboChef or of the combined voting power of TurboChef’s
then outstanding voting securities except for an acquisition resulting from a
disposition of such stock or securities effected by TurboChef or a public
offering by TurboChef;




 
(2)
The individuals who constitute the members of the Board of Directors of
TurboChef, who shall be referred to as the “Incumbent Members”, cease for any
reason to constitute at least a majority of such Board of Directors, provided
that any individual becoming a member after the date of this Employment
Agreement whose election, or nomination for election by TurboChef’s
stockholders, was approved by a vote of at least a majority of the then
Incumbent Members shall be considered as though such individual was an Incumbent
Member; provided, however, that any individual becoming a member of the Board of
Directors in the aforesaid manner as part of a group whose membership after
election constitutes a majority of the Board of Directors, or whose membership
becomes a majority of the Board of Directors within a reasonably short period of
time because of the resignation of Incumbent Members following the election of
such group, will not be considered as an Incumbent Member; or




 
(3)
The approval by the stockholders of TurboChef of (i) a merger, consolidation or
other reorganization where, in each case, with respect to which persons who were
the stockholders of TurboChef immediately prior to such merger, consolidation or
other reorganization, immediately thereafter, they do not own more than fifty
percent of the combined voting power of the merged, consolidated or reorganized
TurboChef’s then outstanding voting securities, or of (ii) the sale of all or
substantially all of the assets of TurboChef; provided, however, in such event
the Change in Control described in this § 4(f) will be deemed to have occurred
immediately prior to such stockholder approval.


- 6 -

--------------------------------------------------------------------------------







If TurboChef or TurboChef’s accountants determine that the option exercise right
and the severance payments called for under this § 4(f) plus any other payments
or benefits made available to Executive by TurboChef upon a Change in Control
will result in Executive being subject to an excise tax under Section 4999 of
the Internal Revenue Code of 1986, as amended, or “Code”, or if such an excise
tax is assessed against Executive as a result of such option exercise right or
payment or other benefits, TurboChef shall make a “Gross Up Payment” to or on
behalf of Executive as and when each and any such determination or assessment,
as applicable, is made, provided Executive takes such action (other than waiving
Executive’s right to any payments or benefits otherwise due from TurboChef) as
TurboChef reasonably requests under the circumstances to mitigate or challenge
such tax; provided, however, if TurboChef or TurboChef’s accountants determine
that no Gross Up Payment would be payable under this § 4(f) if Executive waives
Executive’s right to receive a part of such payments and such part does not
exceed $10,000, Executive agrees to irrevocably waive Executive’s right to
receive such part of such payments if an independent accountant or lawyer
retained by Executive and paid by TurboChef agrees with the determination made
by TurboChef or TurboChef’s accountants.


The term “Gross Up Payment” as used in this Employment Agreement shall mean a
payment to or on behalf of Executive which shall be sufficient to pay (i) any
excise tax described in this § 4(f) in full, (ii) any federal, state and local
income tax and social security or other employment tax on the payment made to
pay such excise tax as well as any additional excise tax on such payment and
(iii) any interest or penalties assessed by the Internal Revenue Service on
Executive if such interest or penalties are attributable to TurboChef’s failure
to comply with its obligations under this §4(f) or applicable law. Any
determination under this §4(f) by TurboChef or TurboChef’s accountants shall be
made in accordance with Section 280G of the Code and any applicable related
regulations (whether proposed, temporary or final) and any related Internal
Revenue Service rulings and any related case law and, if TurboChef reasonably
requests that Executive take action to mitigate or challenge, or to mitigate and
challenge, any such tax or assessment and Executive complies with such request,
TurboChef shall provide Executive with such information and such expert advice
and assistance from TurboChef’s accountants, lawyers and other advisors as
Executive may reasonably request and shall pay for all expenses incurred in
effecting such compliance and any related fines, penalties, interest and other
assessments.


(g)    Benefits at Termination of Employment. Executive upon Executive’s
termination of employment shall have the right to receive any benefits payable
under TurboChef’s employee benefit plans, programs and policies which Executive
otherwise has a nonforfeitable right to receive under the terms of such plans,
programs and policies (other than severance benefits) independent of Executive’s
rights under this Employment Agreement in addition to any base salary under
§ 3(a) which accrued as of the termination date and are expressly payable under
this § 4 without regard to the reason for such termination of employment.

- 7 -

--------------------------------------------------------------------------------







§ 5.          COVENANTS BY EXECUTIVE


(a)    TurboChef Property.



 
(1)
Executive upon the termination of Executive’s employment for any reason or, if
earlier, upon TurboChef’s request shall promptly return all “Property” which had
been entrusted or made available to Executive by TurboChef.




 
(2)
The term “Property” means all records, files, memoranda, reports, price lists,
customer lists, drawings, plans, sketches, keys, codes, computer hardware and
software, equipment and other property of any kind or description prepared, used
or possessed by Executive during Executive’s employment by TurboChef and, if
applicable, any of its affiliates (and any duplicates of any such property)
together with any and all information, ideas, concepts, discoveries, and
inventions and the like conceived, made, developed or acquired at any time by
Executive individually or, with others during Executive’s employment which
relate to TurboChef business, products or services.



(b)    Trade Secrets.



 
(1)
Executive agrees that Executive will hold in a fiduciary capacity for the
benefit of TurboChef, and any of its affiliates, and will not directly or
indirectly use or disclose, any “Trade Secret” that Executive may have acquired
during the term of Executive’s employment by TurboChef or any of its affiliates
for so long as such information remains a Trade Secret.




 
(2)
The term “Trade Secret” means information, including, but not limited to,
technical or nontechnical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans, or a list of actual or potential customers or suppliers
that (a) derives economic value, actual or potential, from not being generally
known to, and not being generally readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use and (b)
is the subject of reasonable efforts by TurboChef and any of its affiliates to
maintain its secrecy.




 
(3)
This § 5(b) and § 5(c) are intended to provide rights to TurboChef which are in
addition to, not in lieu of, those rights TurboChef has under the common law or
applicable statutes for the protection of trade secrets.


- 8 -

--------------------------------------------------------------------------------







(c)    Confidential Information.



 
(1)
Executive while employed under this Employment Agreement and thereafter during
the “Restricted Period” shall hold in a fiduciary capacity for the benefit of
TurboChef and any of its affiliates, and shall not directly or indirectly use or
disclose, any “Confidential Information” that Executive may have acquired
(whether or not developed or compiled by Executive and whether or not Executive
is authorized to have access to such information) during the term of, and in the
course of, or as a result of Executive’s employment by TurboChef or any of its
affiliates.




 
(2)
The term “Confidential Information” means any secret, confidential or
proprietary information possessed by TurboChef or any of its affiliates relating
to their businesses, including, without limitation, trade secrets, customer
lists, details of client or consultant contracts, current and anticipated
customer requirements, pricing policies, price lists, market studies, business
plans, operational methods, marketing plans or strategies, product development
techniques or flaws, computer software programs (including object code and
source code), data and documentation data, base technologies, systems,
structures and architectures, inventions and ideas, past current and planned
research and development, compilations, devices, methods, techniques, processes,
financial information and data, business acquisition plans and new personnel
acquisition plans (not otherwise included in the definition of a Trade Secret
under this Employment Agreement) that has not become generally available to the
public by the act of one who has the right to disclose such information without
violating any right of TurboChef or any of its affiliates. Confidential
Information may include, but not be limited to, future business plans, licensing
strategies, advertising campaigns, information regarding customers, Executives
and independent contractors and the terms and conditions of this Employment
Agreement.



(d)    Restricted Period. The term “Restricted Period” as used in the Employment
Agreement shall mean the twenty-four month period which starts on the date
Executive’s employment terminates with TurboChef without regard to whether such
termination comes before or after the end of the Term.


(e)    Nonsolicitation of Customers or Employees.



 
(1)
Executive (i) while employed under this Employment Agreement shall not, on
Executive’s own behalf or on behalf of any person,


- 9 -

--------------------------------------------------------------------------------





firm, partnership, association, corporation or business organization, entity or
enterprise (other than TurboChef or one of its affiliates), solicit Competing
Business of customers of TurboChef or any of its affiliates and (ii) during the
Restricted Period shall not, on Executive’s own behalf or on behalf of any
person, firm, partnership, association, corporation or business organization,
entity or enterprise, solicit Competing Business of customers of TurboChef or
any of its affiliates with whom Executive within the twenty-four month period
immediately preceding the beginning of the Restricted Period had or made contact
with in the course of Executive’s employment by TurboChef.



 
(2)
Executive (i) while employed under this Employment Agreement shall not, either
directly or indirectly, call on, solicit or attempt to induce any other officer,
employee or independent contractor of TurboChef or any of its affiliates to
terminate his or her employment with TurboChef or any of its affiliates and
shall not assist any other person or entity in such a solicitation (regardless
of whether any such officer, employee or independent contractor would commit a
breach of contract by terminating his or her employment), and (ii) during the
Restricted Period, shall not, either directly or indirectly, call on, solicit or
attempt to induce any other officer, employee or independent contractor of
TurboChef or any of its affiliates with whom Executive had contact, knowledge
of, or association in the course of Executive’s employment with TurboChef or any
of its affiliates as the case may be, during the twelve month period immediately
preceding the beginning of the Restricted Period, to terminate his or her
employment with TurboChef or any of its affiliates and shall not assist any
other person or entity in such a solicitation (regardless of whether any such
officer, employee or independent contractor would commit a breach of contract by
terminating his or her employment).

     



 
(3)
The term “Competing Business” as used in this Employment Agreement means the
development, marketing, selling, licensing or servicing of appliances utilizing
a combination of microwave and other heating source or utilizing impingement air
for cooking food rapidly.



(f)    Noncompetition Obligation. Executive while employed under this Employment
Agreement and thereafter during the Restricted Period and within the United
States, shall not organize or form any other business that will conduct
Competing Business and shall not engage in the management of, or provide
consulting concerning the executive management of, Competing Business on behalf
of any business other than TurboChef or its affiliates. Executive acknowledges
and agrees that the territory identified in this § 5(f) are states in which
Executive performs services for TurboChef by being actively engaged as a member
of TurboChef’s management team in TurboChef’s operations in these states.

- 10 -

--------------------------------------------------------------------------------







(g)    Reasonable and Continuing Obligations. Executive agrees that Executive’s
obligations under this § 5 are obligations which will continue beyond the date
Executive’s employment terminates and that such obligations are reasonable and
necessary to protect TurboChef’s legitimate business interests. TurboChef in
addition shall have the right to take such other action as TurboChef deems
necessary or appropriate to compel compliance with the provisions of this § 5.


(h)    Remedy for Breach. Executive agrees that the remedies at law of TurboChef
for any actual or threatened breach by Executive of the covenants in this § 5
would be inadequate and that TurboChef shall be entitled to specific performance
of the covenants in this § 5, including entry of an ex parte, temporary
restraining order in state or federal court, preliminary and permanent
injunctive relief against activities in violation of this § 5, or both, or other
appropriate judicial remedy, writ or order, in addition to any damages and legal
expenses which TurboChef may be legally entitled to recover. Executive
acknowledges and agrees that the covenants in this § 5 shall be construed as
agreements independent of any other provision of this or any other agreement
between TurboChef and Executive, and that the existence of any claim or cause of
action by Executive against TurboChef, whether predicated upon this Employment
Agreement or any other agreement, shall not constitute a defense to the
enforcement by TurboChef of such covenants.


§ 6.          MISCELLANEOUS


(a)    Notices. Notices and all other communications shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
by United States registered or certified mail. Notices to TurboChef shall be
sent to TurboChef Technologies, Inc., Suite 1900, Six Concourse Parkway,
Atlanta, Georgia 30328, Attention: Corporate Secretary. Notices and
communications to Executive shall be sent to the address Executive provided at
the time of employment. Either party may change its address for notice by
notifying the other of the change.


(b)    No Waiver. Except for the notice described in § 6(a), no failure by
either TurboChef or Executive at any time to give notice of any breach by the
other of, or to require compliance with, any condition or provision of this
Employment Agreement shall be deemed a waiver of any provisions or conditions of
this Employment Agreement.


(c)    Delaware Law and Georgia Courts. This Employment Agreement shall be
governed by Delaware law without reference to the choice of law principles
thereof. Any litigation that may be brought by either TurboChef or Executive
involving the enforcement of this Employment Agreement or any rights, duties, or
obligations under this Employment Agreement, shall be brought exclusively in
either the state courts in and for Fulton County, Georgia or the United States
District Court, Northern District of Georgia, Atlanta Division.

- 11 -

--------------------------------------------------------------------------------







(d)    Assignment. This Employment Agreement shall be binding upon and inure to
the benefit of TurboChef and any successor to all or substantially all of the
business or assets of TurboChef. TurboChef may assign this Employment Agreement
to any affiliate or successor, and no such assignment shall be treated as a
termination of Executive’s employment under this Employment Agreement.
Executive’s rights and obligations under this Employment Agreement are personal
and shall not be assigned or transferred.


(e)    Other Agreements. This Employment Agreement replaces and merges any and
all previous agreements and understandings regarding all the terms and
conditions of Executive’s employment relationship with TurboChef, and this
Employment Agreement constitutes the entire agreement between TurboChef and
Executive with respect to such terms and conditions. This Employment Agreement
does not replace any previous agreement regarding ownership of inventions or
other intellectual property.


(f)    Amendment. No amendment to this Employment Agreement shall be effective
unless it is in writing and signed by TurboChef and by Executive.


(g)    Invalidity. If any part of this Employment Agreement is held by a court
of competent jurisdiction to be invalid or otherwise unenforceable, the
remaining part shall be unaffected and shall continue in full force and effect,
and the invalid or otherwise unenforceable part shall be deemed not to be part
of this Employment Agreement.


IN WITNESS WHEREOF, TurboChef and Executive have executed this Employment
Agreement in multiple originals to be effective on the first date of the Term.






TURBOCHEF TECHNOLOGIES, INC.
EXECUTIVE
   
By: /s/ James K. Price
/s/ Joe McGrain
            James K. Price
     Joe McGrain
           Chief Executive Officer
     Vice President
   
Date: May 4, 2005
Date: April 11, 2005



 
 
- 12 -